 Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.1 Page 1 of 15



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9100 Wilshire Blvd., #725 E.
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                 SOUTHERN DISTRICT OF CALIFORNIA
10

11    JORDAN WILSON,                                    )   Case No.      '21CV607 BAS WVG
                                                        )
12                          Plaintiff,                  )
                                                        )
13                                                      )   COMPLAINT FOR VIOLATIONS OF
                      vs.                               )   THE FEDERAL SECURITIES LAWS
14                                                      )
      CUBIC CORPORATION, BRADLEY H.                     )   JURY TRIAL DEMANDED
15    FELDMANN, DAVID F. MELCHER,                       )
      PRITH BANERJEE, BRUCE G. BLAKLEY,                 )
16    DENISE L. DEVINE, MAUREEN                         )
                                                        )
      BREAKIRON-EVANS, CAROLYN                          )
17
      FLOWERS, JANICE M. HAMBY, and                     )
18    STEVEN J. NORRIS,                                 )
                                                        )
19                          Defendants.                 )
                                                        )
20

21
            Plaintiff Jordan Wilson (“Plaintiff”), on behalf of himself and all others similarly situated,
22
     upon information and belief, including an examination and inquiry conducted by and through his
23
     counsel, except as to those allegations pertaining to Plaintiff, which are alleged upon personal belief,
24

25 alleges the following for his Complaint:

26

27

28
                                         -1-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.2 Page 2 of 15




                                       NATURE OF THE ACTION
 1

 2          1.      This is an action brought by Plaintiff against Cubic Corporation (“Cubic” or the

 3 “Company”) and the members of Cubic’s Board of Directors (the “Board” or the “Individual

 4 Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934

 5
     (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission
 6
     (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction, pursuant
 7
     to which Cubic will be acquired by Veritas Capital (“Veritas”) and Elliott Investment Management
 8
     L.P. (“Elliott”) through Atlas CC Acquisition Corp. (“Parent”) and Atlas Merger Sub Inc. (“Merger
 9

10 Sub”) (the “Proposed Transaction”).

11          2.      On February 8, 2021, Cubic issued a press release announcing that it had entered into
12   an Agreement and Plan of Merger dated February 7, 2021 (as amended on March 30, 2021, the
13
     “Merger Agreement”) to merge Cubic with Parent and Merger Sub. Under the terms of the Merger
14
     Agreement, Cubic stockholders will receive $75.00 in cash for each share of Cubic common stock
15
     they own (the “Merger Consideration”).
16

17          3.      On March 26, 2021, Cubic filed a Schedule 14A Definitive Proxy Statement (as

18 supplemented on April 5, 2021, the “Proxy Statement”) with the SEC. The Proxy Statement, which

19 recommends that Cubic stockholders vote in favor of the Proposed Transaction, omits or

20 misrepresents material information concerning, among other things: (i) the data and inputs underlying

21
     the financial valuation analyses that support the fairness opinions provided by the Board’s financial
22
     advisors, J.P. Morgan Securities LLC (“J.P. Morgan”) and Raymond James & Associates, Inc.
23
     (“Raymond James”); and (ii) the potential conflicts of interest faced by Company insiders.
24

25 Defendants authorized the issuance of the false and misleading Proxy Statement in violation of

26 Sections 14(a) and 20(a) of the Exchange Act.

27

28
                                           -2-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.3 Page 3 of 15




              4.      In short, unless remedied, Cubic’s public stockholders will be irreparably harmed
 1

 2 because the Proxy Statement’s material misrepresentations and omissions prevent them from making

 3 a sufficiently informed voting or appraisal decision on the Proposed Transaction. Plaintiff seeks to

 4 enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act

 5
     violations are cured.
 6
                                        JURISDICTION AND VENUE
 7
              5.      This Court has jurisdiction over the claims asserted herein for violations of Sections
 8
     14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder pursuant to Section 27
 9

10 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question jurisdiction).

11            6.      The Court has jurisdiction over defendants because each defendant is either a
12 corporation that conducts business in and maintains operations in this District, or is an individual who

13
     has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by this
14
     Court permissible under traditional notions of fair play and substantial justice.
15
              7.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §
16

17 78aa, as well as under 28 U.S.C. § 1391 because: (i) the Company’s principal executive offices are

18 located in this District; (ii) one or more of the defendants either resides in or maintains executive

19 offices in this District; and (iii) defendants have received substantial compensation in this District by

20 doing business here and engaging in numerous activities that had an effect in this District.

21
                                                 THE PARTIES
22
              8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of
23
     Cubic.
24

25            9.      Defendant Cubic is a Delaware corporation, with its principal executive offices located

26 at 9233 Balboa Avenue, San Diego, California 92123. Cubic is a technology-driven, market-

27 leading provider of integrated solutions that increase situational understanding for transportation,

28
                                             -3-
                   COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.4 Page 4 of 15




     defense   command,    control,   communications,    computers,    intelligence,   surveillance,   and
 1

 2 reconnaissance (“C4ISR”), and training customers worldwide to decrease urban congestion and

 3 improve the militaries’ effectiveness and operational readiness. Cubic’s common stock trades on the

 4 New York Stock Exchange under the ticker symbol “CUB.”

 5
             10.   Defendant Bradley H. Feldmann (“Feldmann”) is Chairman of the Board, has served
 6
     as President and Chief Executive Officer (“CEO”) of the Company since July 2014 and has been a
 7
     director of the Company since 2014.
 8
             11.   Defendant David F. Melcher (“Melcher”) is Lead Independent Director and has been
 9

10 a director of the Company since September 2017.

11           12.   Defendant Prith Banerjee (“Banerjee”) has been a director of the Company since 2018.
12           13.   Defendant Bruce G. Blakley (“Blakley”) has been a director of the Company since
13
     2008.
14
             14.   Defendant Denise L. Devine (“Devine”) has been a director of the Company since
15
     2019.
16

17           15.   Defendant Maureen Breakiron-Evans (“Breakiron-Evans”) has been a director of the

18 Company since 2017.

19           16.   Defendant Carolyn Flowers (“Flowers”) has been a director of the Company since
20 2019.

21
             17.   Defendant Janice M. Hamby (“Hamby”) has been a director of the Company since
22
     2015.
23
             18.   Defendant Steven J. Norris (“Norris”) has been a director of the Company since 2014.
24

25           19.   Defendants identified in paragraphs 10-18 are referred to herein as the “Board” or the

26 “Individual Defendants.”

27

28
                                         -4-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.5 Page 5 of 15




                                      OTHER RELEVANT ENTITIES
 1

 2          20.       Veritas is a private equity investment first that invests in companies that provide

 3 critical products and services, primarily technology and technology-enabled solutions, to government

 4 and commercial customers worldwide, including those operating in the healthcare, national security,

 5
     software, education, aerospace & defense, government services, communications, and energy
 6
     industries.
 7
            21.       Elliott is an investment management firm focused on a broad range of strategies,
 8
     including, distressed securities, equity-oriented, hedge/arbitrage, commodities trading, other debt,
 9

10 portfolio volatility protection, private equity and private credit, and real-estate-related securities. As

11 of December 31, 2020, Elliott manages approximately $41.8 billion in assets.

12          22.       Parent is a Delaware corporation and an affiliate of The Veritas Capital Fund VII,
13
     L.P. Parent’s principal executive offices are located at c/o Veritas Capital Fund Management,
14
     L.L.C., 9 West 57th Street, 32nd Floor, New York, New York 10019.
15
            23.       Merger Sub is a Delaware corporation and a wholly owned subsidiary of Parent.
16

17 Merger Sub’s principal executive offices are located at c/o Veritas Capital Fund Management,

18 L.L.C., 9 West 57th Street, 32nd Floor, New York, New York 10019.

19
                                    SUBSTANTIVE ALLEGATIONS
20
     Background of the Company
21
            24.       Cubic designs, integrates, and operates systems, products, and services for C4ISR
22

23 customers worldwide. The Company operates through three segments: Cubic Transportation Systems

24 (“CTS”), Cubic Mission Solutions (“CMS”), and Cubic Global Defense (“CGD”) Systems.

25          25.       The CTS segment integrates payment and information technology and services for
26
     intelligent travel solutions. It also designs, develops, produces, installs, operates, and maintains
27

28
                                             -5-
                   COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.6 Page 6 of 15




     automated fare payment, traffic management and enforcement solutions, real-time information
 1

 2 systems, and revenue management infrastructure and technologies for transportation agencies.

 3          26.    The CMS segment offers networked C4ISR solutions for defense, intelligence,

 4 security, and commercial missions.

 5
            27.    The CGD Systems segment supplies live, virtual, constructive, and game-based
 6
     training solutions to the U.S. Department of Defense, other U.S. government agencies, and allied
 7
     nations.
 8
     The Proposed Transaction
 9

10          28.    On February 8, 2021, Cubic issued a joint press release announcing the Proposed

11 Transaction. The press release states, in relevant part:

12          SAN DIEGO, February 8, 2021 – Cubic Corporation (NYSE: CUB) (“Cubic” or the
            “Company”) today announced that it has entered into a definitive agreement (the
13          “Agreement”) with an affiliate of Veritas Capital (“Veritas”), under which Veritas and
14          Evergreen Coast Capital Corporation (“Evergreen”), an affiliate of Elliott Investment
            Management L.P. (“Elliott”), will acquire Cubic for $70.00 per share in cash.
15
            Under the terms of the Agreement, Cubic shareholders will receive $70.00 in cash for
16          each share of Cubic’s common stock they currently hold, representing a premium of
            approximately 58% to Cubic’s unaffected closing stock price on September 18, 2020,
17
            the last trading day before the Company’s disclosure of third-party interest in
18          potentially acquiring Cubic. The all-cash transaction will be valued at approximately
            $2.8 billion, including the assumption of debt.
19
            Following the closing of the transaction, the Company will remain based in San Diego,
20          California. The transaction is expected to be seamless for customers and employees
            across Cubic’s businesses.
21

22          Bradley H. Feldmann, Chairman, President and Chief Executive Officer of Cubic
            Corporation, said, “This transaction is in the best interests of our shareholders and
23          provides them with a significant premium and liquidity – while accelerating future
            growth to the benefit of our employees and customers. Our success in attracting a
24          premier, deeply experienced partner and securing a transaction at this premium reflects
25          the positive momentum of our business. Although last fiscal year brought
            unprecedented challenges, Cubic was able to build on our strengths, protect our
26          people, serve our customers and deliver a value-maximizing deal for our shareholders.
            We look forward to partnering with Veritas and remain grateful to our customers for
27          their trust and to our fellow CUBES for their unwavering commitment to delivering
            innovative, mission-critical solutions.”
28
                                          -6-
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.7 Page 7 of 15




            Ramzi Musallam, CEO and Managing Partner of Veritas, said, “Cubic has an
 1          unparalleled history of delivering innovative technology-based solutions to address
 2          the mission-critical needs of the global transportation and defense markets. We look
            forward to leveraging our expertise in the government technology market – a key focus
 3          of Veritas since our inception – in partnership with the team at Cubic to accelerate
            product development and drive growth as Cubic continues to improve the quality of
 4          global transportation systems and to deliver innovative defense solutions.”
 5
            On behalf of Elliott, Jesse Cohn said, “Elliott believes this outstanding transaction
 6          maximizes value for Cubic’s shareholders, and we are pleased to have engaged
            constructively with the Company’s Board and management to reach this outcome. We
 7          look forward to partnering with Veritas and the Cubic team as we work through
            Cubic’s next phase of growth as a private company.” Elliott has entered into an
 8          agreement to vote its shares in support of the transaction.
 9
            Transaction Details
10
            The transaction will be financed through a combination of equity and debt financing.
11          The Board of Directors of Cubic has unanimously approved the Agreement and
            recommends that Cubic shareholders vote in favor of the transaction.
12

13          29.    Then, on March 22, 2021, the Company announced its receipt of an unsolicited

14 proposal from Singapore Technologies Engineering Ltd (“ST Engineering”), to acquire all of Cubic’s

15 outstanding stock for $76.00 per share – a $6 premium to the Merger Consideration. The Company

16 issued a press release, stating:

17
            SAN DIEGO-- Cubic Corporation (NYSE: CUB) (“Cubic” or the “Company”) today
18          confirmed that it recently received an unsolicited proposal from Singapore
            Technologies Engineering (SGX: S63; Bloomberg-STE: SP) (“ST Engineering”) to
19          acquire all of Cubic’s outstanding stock for $76 per share in cash (the “STE Proposal”).
            The STE Proposal contemplates that, immediately following the acquisition of all of
20          Cubic’s outstanding stock, STE would sell Cubic’s CMPS business to an affiliate of
21          Blackstone Tactical Opportunities.

22          On February 7, 2021, Cubic’s Board of Directors (the “Board”) unanimously approved
            entering into a definitive merger agreement (the “Veritas Merger Agreement”) with an
23          affiliate of Veritas Capital (“Veritas”), under which Veritas and Evergreen Coast
            Capital Corporation (“Evergreen”), an affiliate of Elliott Investment Management L.P.
24
            (“Elliott”), will acquire Cubic for $70 per share in cash. The Veritas Merger
25          Agreement remains in full force and effect, and the Board of Directors of Cubic has
            not withdrawn or modified its recommendation that the stockholders of Cubic vote in
26          favor of the approval of the merger, the Veritas Merger Agreement and the transactions
            contemplated thereby.
27

28
                                         -7-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.8 Page 8 of 15




            However, Cubic’s Board of Directors has determined that the STE Proposal is or
 1          would reasonably be expected to lead to a superior proposal, as that term is defined
 2          under the Veritas Merger Agreement. Accordingly, the Board has determined to
            engage in discussions with ST Engineering to further evaluate the merits and risks of
 3          the proposed transaction relative to the pending transaction with Veritas and
            Evergreen, including the value offered to our shareholders, the expected completion
 4          timing of each transaction, and the regulatory and closing risks associated with each
            transaction. Notwithstanding the Board’s decision to engage with ST Engineering and
 5
            further evaluate the STE Proposal, at this time the Board (i) continues to recommend
 6          that the shareholders vote in favor of adopting the Veritas Merger Agreement at
            the special meeting relating to the proposed transaction, (ii) is not modifying, altering
 7          or withdrawing its recommendation to shareholders, or agreeing or announcing an
            intention to do so, and (iii) is not making any recommendation with respect to the STE
 8          Proposal.
 9
            30.     ST Engineering subsequently increased its offer to $78.00 per share – an $8 premium
10
     to the Merger Consideration. However, the Board rejected ST Engineering’s revised proposal, instead
11
     accepting a $75.00 revised proposal from Veritas and Elliott. On March 31, 2021, the Company
12
     issued a press release announcing the revised proposal which states:
13

14          SAN DIEGO, March 31, 2021 – Cubic Corporation (NYSE: CUB) (“Cubic” or the
            “Company”) today announced that it has accepted a proposal from Veritas Capital
15          (“Veritas”) and Evergreen Coast Capital Corporation (“Evergreen”), an affiliate of
            Elliott Investment Management L.P. (“Elliott”), to increase the price per share of their
16          pending acquisition of Cubic to $75.00 per share in cash. The Company has accepted
17          this proposal and entered into an amendment (the “Amendment”) to its previously
            announced definitive merger agreement with affiliates of Veritas (the “Merger
18          Agreement” and, as amended, the “Amended Agreement”) to acquire the Company.

19          Under the terms of the Amended Agreement, Cubic shareholders will receive $75.00
            in cash for each share of Cubic’s common stock, representing a premium of
20          approximately 69% to Cubic’s unaffected closing stock price on September 18, 2020,
21          the last trading day before the Company’s disclosure of third-party interest in
            potentially acquiring Cubic. The all-cash transaction will be valued at approximately
22          $3.0 billion, including the assumption of debt.

23          Cubic’s Board of Directors (the “Board”) gave due consideration to the revised
            proposal it received from Singapore Technologies Engineering Ltd (SGX: S63;
24
            Bloomberg-STE:SP) (“ST Engineering”) to acquire the Company for $78.00 per share
25          (the “ST Engineering Proposal”). In making its decision, the Board carefully assessed
            the relative benefits and risks of the proposals from both Veritas and Evergreen and
26          ST Engineering. The Board determined that, based on the superior certainty and
            anticipated timing of closing the existing transaction with Veritas and Evergreen, the
27          revised proposal from Veritas and Evergreen was in the best interests of all Cubic’s
            shareholders.
28
                                         -8-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.9 Page 9 of 15




            In connection with this determination, the Board (i) approved and adopted the
 1          Amended Agreement, (ii) recommends that the Company’s shareholders adopt the
 2          Amended Agreement, (iii) recommends that the Company’s shareholders vote “FOR”
            each of the proposals described in the definitive proxy statement for the Special
 3          Meeting of Cubic’s shareholders filed with the United States Securities and Exchange
            Commission (“SEC”) and mailed to shareholders on or about March 26, 2021, and
 4          (iv) determined that the ST Engineering Proposal, after giving effect to all revisions
            made to such proposal by ST Engineering, is neither a “superior proposal” nor a
 5
            proposal that would reasonably be expected to lead to a “superior proposal” as that
 6          term is defined in the existing Merger Agreement. As a result, Cubic has ceased
            engagement with ST Engineering in accordance with the terms of the Amended
 7          Agreement.

 8 The Proxy Statement Contains Material Misstatements or Omissions
 9
            31.     The defendants filed a materially incomplete and misleading Proxy Statement with the
10
     SEC and disseminated it to Cubic’s stockholders. The Proxy Statement misrepresents or omits
11
     material information that is necessary for the Company’s stockholders to make an informed decision
12

13 whether to vote in favor of the Proposed Transaction or seek appraisal.

14          32.     Specifically, as set forth below, the Proxy Statement fails to provide Company

15 stockholders with material information or provides them with materially misleading information

16 concerning: (i) the data and inputs underlying the financial valuation analyses that support the fairness

17
     opinions provided by the Board’s financial advisors, J.P. Morgan and Raymond James; and (ii) the
18
     potential conflicts of interest faced by Company insiders.
19
     Material Omissions Concerning J.P. Morgan’s and Raymond James’ Financial Analyses
20

21          33.     The Proxy Statement omits material information regarding J.P. Morgan’s and

22 Raymond James’ financial analyses.

23          34.     The Proxy Statement describes J.P. Morgan’s and Raymond James’ fairness opinions
24 and the various valuation analyses performed in support of their opinions. However, the description

25
   of J.P. Morgan’s and Raymond James’ fairness opinions and analyses fails to include key inputs and
26
   assumptions underlying these analyses. Without this information, as described below, Cubic’s public
27
   stockholders are unable to fully understand these analyses and, thus, are unable to determine what
28
                                                  -9-
             COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.10 Page 10 of 15




     weight, if any, to place on J.P. Morgan’s and Raymond James’ fairness opinions in determining
 1

 2 whether to vote in favor of the Proposed Transaction or seek appraisal.

 3          35.     With respect to J.P. Morgan’s Public Trading Multiples Analysis and Selected

 4 Transaction Analysis, the Proxy Statement fails to disclose the multiples and financial metrics for

 5
     each of the comparable companies and transactions analyzed, respectively.
 6
            36.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the Proxy Statement
 7
     fails to disclose: (i) quantification of the terminal values of Cubic; and (ii) quantification of the
 8
     individual inputs and the assumptions underlying the range of discount rates of 9.50% to 10.50%.
 9

10          37.     With respect to J.P. Morgan’s Analyst Price Targets for the Company analysis, the

11 Proxy Statement fails to disclose the individual price targets for Cubic and the sources thereof.

12          38.     With respect to Raymond James’ Discounted Cash Flow Analysis, the Proxy
13
     Statement fails to disclose: (i) Cubic’s fiscal year 2025 EBITDA utilized to derive the terminal value;
14
     (ii) quantification of the terminal values of Cubic; and (iii) quantification of the individual inputs and
15
     the assumptions underlying the range of discount rates of 9.5% to 11.5%.
16

17          39.     Without such undisclosed information, Cubic stockholders cannot evaluate for

18 themselves whether the financial analyses performed by J.P. Morgan and Raymond James were based

19 on reliable inputs and assumptions or whether they were prepared with an eye toward ensuring that

20 positive fairness opinions could be rendered in connection with the Proposed Transaction. In other

21
     words, full disclosure of the omissions identified above is required in order to ensure that stockholders
22
     can fully evaluate the extent to which J.P. Morgan’s and Raymond James’ opinions and analyses
23
     should factor into their decision whether to vote in favor of or against the Proposed Transaction.
24

25          40.     The omission of this material information renders the statements in the “Opinion of

26 J.P. Morgan” and “Opinion of Raymond James” sections of the Proxy Statement false and/or

27 materially misleading in contravention of the Exchange Act.

28
                                         - 10 -
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.11 Page 11 of 15




     Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest
 1

 2          41.     The Proxy Statement fails to disclose material information concerning the potential

 3 conflicts of interest faced by Company insiders.

 4          42.     For example, the Proxy Statement sets forth:
 5
            As of the date of this proxy statement, none of the members of the Board or our
 6          executive officers has entered into any agreement, arrangement or understanding with
            the Veritas Sponsor, Elliott Sponsors, Parent or any of its or their respective executive
 7          officers, directors or affiliates regarding employment with, or the right to purchase or
            participate in the equity of, Parent, the surviving corporation or any of their affiliates.
 8          Although no such agreement, arrangement or understanding exists as of the date of
            this proxy statement, certain of our executive officers may, prior to the completion of
 9
            the merger, enter into new arrangements with Parent or its affiliates regarding
10          employment with, or the right to purchase or participate in the equity of, Parent or
            certain of its affiliates, including the surviving corporation.
11
     Proxy Statement at 81; see also id. at S-44. The Proxy Statement fails, however, to disclose the
12

13 details of any employment and retention-related discussions and negotiations that occurred between

14 Veritas or Elliott and Cubic’s executive officers, including who participated in all such

15 communications, when they occurred and their content. The Proxy Statement further fails to disclose

16 whether any of Veritas or Elliott’s proposals or indications of interest mentioned management

17
     retention in the combined company following the Proposed Transaction or the purchase of or
18
     participation in the equity of the surviving corporation.
19
            43.     Communications regarding post-transaction employment and merger-related benefits
20

21 during the negotiation of the underlying transaction must be disclosed to stockholders.                This

22 information is necessary for Cubic’s stockholders to understand potential conflicts of interest of

23 management and the Board, as that information provides illumination concerning motivations that

24
     would prevent fiduciaries from acting solely in the best interests of the Company’s stockholders.
25
            44.     The omission of this information renders the statements in the “Background of the
26
     Merger” and “Interests of Directors and Executive Officers in the Merger” sections of the Proxy
27

28 Statement false and/or materially misleading in contravention of the Exchange Act.
                                                  - 11 -
             COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.12 Page 12 of 15




            45.     The Individual Defendants were aware of their duty to disclose the above-referenced
 1

 2 omitted information and acted negligently (if not deliberately) in failing to include this information

 3 in the Proxy Statement. Absent disclosure of the foregoing material information prior to the

 4 stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of Cubic will be

 5
     unable to make an informed voting or appraisal decision in connection with the Proposed Transaction
 6
     and are thus threatened with irreparable harm warranting the injunctive relief sought herein.
 7
                                            CLAIMS FOR RELIEF
 8
                                                     COUNT I
 9

10                 Claims Against All Defendants for Violations of Section 14(a) of the
                        Exchange Act and Rule 14a-9 Promulgated Thereunder
11
            46.     Plaintiff repeats all previous allegations as if set forth in full.
12
            47.     During the relevant period, defendants disseminated the false and misleading Proxy
13
     Statement specified above, which failed to disclose material facts necessary to make the statements,
14

15 in light of the circumstances under which they were made, not misleading in violation of Section

16 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

17          48.     By virtue of their positions within the Company, the defendants were aware of this
18
     information and of their duty to disclose this information in the Proxy Statement. The Proxy
19
     Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or
20
     omitted material facts, including material information the data and inputs underlying the financial
21

22 valuation analyses that support the fairness opinions provided by the Board’s financial advisors, J.P.

23 Morgan and Raymond James, and the potential conflicts of interest faced by Company insiders. The

24 defendants were at least negligent in filing the Proxy Statement with these materially false and

25 misleading statements.

26

27

28
                                        - 12 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.13 Page 13 of 15




            49.     The omissions and false and misleading statements in the Proxy Statement are material
 1

 2 in that a reasonable stockholder would consider them important in deciding how to vote on the

 3 Proposed Transaction or whether to seek appraisal.

 4          50.     By reason of the foregoing, the defendants have violated Section 14(a) of the Exchange
 5
     Act and SEC Rule 14a-9(a) promulgated thereunder.
 6
            51.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is
 7
     threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive relief
 8
     is appropriate to ensure defendants’ misconduct is corrected.
 9

10                                                  COUNT II

11                             Claims Against the Individual Defendants for
                               Violations of Section 20(a) of the Exchange Act
12
            52.     Plaintiff repeats all previous allegations as if set forth in full.
13
            53.     The Individual Defendants acted as controlling persons of Cubic within the meaning
14

15 of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or

16 directors of Cubic, and participation in and/or awareness of the Company’s operations and/or intimate

17 knowledge of the false statements contained in the Proxy Statement filed with the SEC, they had the

18
     power to influence and control and did influence and control, directly or indirectly, the decision-
19
     making of the Company, including the content and dissemination of the various statements which
20
     Plaintiff contends are false and misleading.
21

22          54.     Each of the Individual Defendants was provided with or had unlimited access to copies

23 of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to and/or

24 shortly after these statements were issued and had the ability to prevent the issuance of the statements

25 or cause the statements to be corrected.

26
            55.     In particular, each of the Individual Defendants had direct and supervisory
27
     involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had
28
                                        - 13 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.14 Page 14 of 15




     the power to control or influence the particular transactions giving rise to the securities violations as
 1

 2 alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

 3 recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

 4 were, thus, directly involved in the making of the Proxy Statement.

 5
            56.     In addition, as the Proxy Statement sets forth at length, and as described herein, the
 6
     Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed
 7
     Transaction. The Proxy Statement purports to describe the various issues and information that they
 8
     reviewed and considered—descriptions the Company directors had input into.
 9

10          57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

11 the Exchange Act.

12          58.     As set forth above, the Individual Defendants had the ability to exercise control over
13
     and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-9,
14
     promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions as
15
     controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a
16

17 direct and proximate result of defendants’ conduct, Cubic’s stockholders will be irreparably harmed.

18                                         PRAYER FOR RELIEF

19          WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including
20 injunctive relief, in his favor on behalf of Cubic, and against defendants, as follows:

21
            A.      Preliminarily and permanently enjoining defendants and all persons acting in concert
22
                    with them from proceeding with, consummating, or closing the Proposed Transaction
23
                    and any vote on the Proposed Transaction, unless and until defendants disclose and
24

25                  disseminate the material information identified above to Cubic stockholders;

26          B.      In the event defendants consummate the Proposed Transaction, rescinding it and

27                  setting it aside or awarding rescissory damages to Plaintiff;
28
                                          - 14 -
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00607-BAS-WVG Document 1 Filed 04/07/21 PageID.15 Page 15 of 15




           C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,
 1

 2                 as well as SEC Rule 14a-9 promulgated thereunder;

 3         D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

 4                 Plaintiff’s attorneys’ and experts’ fees; and
 5
           E.      Granting such other and further relief as this Court may deem just and proper.
 6
                                              JURY DEMAND
 7
           Plaintiff demands a trial by jury on all claims and issues so triable.
 8
     Dated: April 7, 2021                                WEISSLAW LLP
 9                                                       Joel E. Elkins
10
                                                         By: /s/ Joel E. Elkins
11
                                                         Joel E. Elkins
12                                                       9100 Wilshire Blvd., #725 E.
                                                         Beverly Hills, CA 90210
13                                                       Telephone: 310/208-2800
14                                                       Facsimile: 310/209-2348
                                                                 -and-
15                                                       Richard A. Acocelli
                                                         1500 Broadway, 16th Floor
16                                                       New York, NY 10036
                                                         Telephone: 212/682-3025
17                                                       Facsimile: 212/682-3010
18
                                                         Attorneys for Plaintiff
19

20

21

22

23

24

25

26

27

28
                                         - 15 -
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
